Exhibit 10.1

 

LOGO [g38391img001.jpg]

 

Catalent Pharma Solutions

14 Schoolhouse Road

Somerset, NJ 08873

 

T (732) 537-6341

F (732) 537-5996

www.catalent.com

 

February 29, 2008

Mr. Matt Walsh

[Home Address]

Re: Severance Benefits

Dear Matt:

The purpose of this letter is to memorialize the severance payments and benefits
to which you will be entitled if your employment with Catalent Pharma Solutions,
Inc. (the “Company”) ceases under specified circumstances.

Specifically, if either (i) you are involuntarily terminated by the Company for
a reason other than Cause (as defined below), death or disability, or (ii) you
resign from your position with the Company for Good Reason (as defined below),
you will receive the following severance payments and benefits on account of
such termination:

 

  (a) A severance payment equal to one (1) times the sum of your annual base
salary and target bonus, payable in equal installments over the one (1) year
period following the date of your termination of employment (the “Severance
Period”), consistent with the normal payroll practices of the Company; and

 

  (b) You will continue to receive the group health benefits coverage in effect
on your termination date (or generally comparable coverage) for yourself and,
where applicable, your spouse and eligible dependents (to the extent they were
receiving such coverage as of the termination date), at the same premium rates
as may be charged from time to time for employees of the Company generally,
which coverage shall be provided until the earlier of (x) the expiration of the
Severance Period and (y) the date you are or become eligible for coverage under
group health plan(s) of any other employer. Such continued coverage shall run
concurrently with COBRA.

These severance payments and benefits are conditioned on you signing and not
revoking the Company’s standard release of claims for executives generally. In
addition, your entitlement to the severance payments and benefits are
conditioned on your execution of and adherence to, the Management Equity
Subscription Agreement; Section 6 of that Agreement sets forth customary
restrictions on competition during your employment with the Company and for a
period of one (1) year following your termination of employment for any reason
as well as customary confidentiality and non-solicitation covenants.

For purposes of this letter, the term “Cause” shall mean: (i) your willful
failure to perform your duties which is not cured within fifteen (15) days
following written notice from the Company; (ii) your conviction or confessing to
or becoming subject to proceedings that provide a reasonable basis for the
Company to believe that you have engaged in a (x) felony, (y) crime involving
dishonesty, or (z) crime involving moral turpitude and which is demonstrably
injurious to the

 

1



--------------------------------------------------------------------------------

Company and its subsidiaries; (iii) your willful malfeasance or misconduct which
is demonstrably injurious to the Company and its subsidiaries; or (iv) breach by
you of the material terms of any non-competition, non-solicitation or
confidentiality provisions. For purposes of this definition, no act or failure
to act will be deemed “willful” unless effected by you not in good faith.

The term “Good Reason” shall mean, without your consent,: (i) a substantial
diminution in your position or duties, adverse change in reporting lines, up and
down, or assignment of duties materially inconsistent with your position;
(ii) any reduction in your base salary; (iii) failure of the Company to pay
compensation or benefits when due; (iv) the Company’s failure to provide you
with an annual bonus opportunity that is at the same level as established in
your offer letter dated February 29, 2008; or (v) you are required to move your
principal business location more than fifty (50) miles, in each case, which is
not cured within thirty (30) days following the Company’s receipt of written
notice from you describing the event constituting Good Reason.

Please note that, with respect to your outstanding equity rights at the time of
your termination of employment, your individual grant agreement and the related
equity documents set forth the consequences of your termination of employment on
such equity rights.

Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you have with the Company (including any predecessor
entity) regarding your eligibility for severance payments and benefits.

Please sign below your agreement to the terms of this letter. This letter may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

If you have any questions regarding these severance payments and benefits you
should contact John Lowry at (732) 537-6401.

 

Sincerely,

/s/ John Lowry

John Lowry

President and CEO

 

I hereby agree to the terms of this letter.    

/s/ Matt Walsh

    February 29, 2008   Matt Walsh     Date  

 

2